Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on December 9, 2020 has been entered. Claims 2, 14 and 20 have been cancelled by applicant and Claims 21-22 are new and considered for the first time leaving claims 1, 3-13, 15-19 and 21-22 pending in the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-9, 11, 13, 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US PG Pub 2015/0298211) in view of the combination of Nishi, Magnusson and the ‘479 patent.
Nishi et al. (US PG Pub. 2008/0168860) hereinafter Nishi
Magnusson et al. (US PG Pub 2014/0168546) hereinafter Magnusson
Magnusson et al. (US PG Pub 2014/0013479) hereinafter the ‘479 patent.
As to claim 1, Abe discloses a machine (laser-sintering/machining hybrid machine) by which the surface machining process as well as a selective laser sintering method is carried out (Abe, paragraph [0033]) as shown below in Abe’s Fig 3.

    PNG
    media_image1.png
    600
    617
    media_image1.png
    Greyscale

	Abe discloses a composite processing machine (1) with a light irradiator (30; light beam generator) that can irradiate a workpiece with energy to perform additive manufacturing in a 
	However, Abe does not explicitly disclose a plurality of shading filters disposed in a plurality of rows on one face of the cover and configured to change a degree of shade in accordance with light received from the processing area. 
	
	Nishi relates to a machine tool capable of eliminating a laborious attachment/detachment work of a cover member is provided (Nishi, abstract). Nishi teaches that the door used as a cover is designed to prevent the workpiece from jumping to outside by covering the machining-area opening by the door, even when the workpiece is disengaged from a chuck in the course of the machining (Nishi, paragraph [0005]). Nishi teaches using a door with a plurality of windows in a plurality of rows on one face of the cover, thereby disclosing a cover having a plurality of openings arranged in rows (Nishi, Figs 1-3). Nishi teaches that a window is provided in the door so that the inside status of the machining area can be observed from outside when machining the workpiece (Nishi, paragraph [0005]). Nishi teaches that since the door is needed to be formed staunch enough to endure and not to break even when the workpiece jumps out to give a blow, the window to observe the inside is forced to be set to have the smallest size (Nishi, paragraph [0006]). 
	As Abe does not disclose an opening to remove the article from the processing area, one of ordinary skill would naturally turn to the art for a solution on how to retrieve a finished article from the device for additive manufacturing. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a door with a plurality of windows in a plurality of rows as taught by Nishi to a composite processing machine as disclosed by Abe to 

	However, neither Abe nor Nishi teaches a plurality of shading filters disposed on at least one face of the cover and configured to change a degree of shade in accordance with light received from the processing area. 
	Magnusson relates to a curved light filter that changes from a light-transmission-state to a dark-transmission-state in response to incident light (Magnusson, paragraph [0001]). Magnusson teaches that the switchable filter has at least one liquid-crystal layer disposed between thin, flexible, glass substrates (Magnusson, paragraph [0001]). Magnusson teaches that the automatic darkening filter also includes a sensor for detecting light incident upon the front surface of filter, such as a welding arc and the sensor detects incident light and causes a signal to be sent which causes molecular rotation within the liquid crystal layer (Magnusson, paragraph [0042]). Magnusson teaches that control circuitry receives signals from the sensor pertaining to the presence or absence of incident light and causes corresponding control voltages to be applied to filter, thus controlling the degree of shade provided by filter (Magnusson, paragraph [0042]).
	As the combination of Abe and Nishi disclose using a plurality of windows to observe the item being built, there would need to be protection for the operator’s eyes from the intense light created by the apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a plurality of automatic switchable filters as taught by Magnusson to the additive manufacturing apparatus disclosed by Abe and to the observation windows taught by Nishi, thereby controlling the degree of shade provided by the windows (Magnusson, paragraph [0042]).

	The ‘479 patent relates to a welding helmet having a filter arrangement including a main filter and at least one auxiliary filter (‘479 patent, paragraph [0001]). The ‘479 patent teaches that adding side windows to a helmet improve welder's peripheral vision and awareness considerably (‘479 patent, paragraph [0012]). The ‘479 patent teaches a helmet with a plurality of filters where the auxiliary filters may be configured to be switched independently from each other (‘479 patent, paragraph [0016]; see also Figs 5 and 6A-6C). Thus, the ‘479 patent teaches that each of the plurality of filters can lighten and darken independently from other filters (‘479 patent, paragraph [0060]). The ‘479 patent further teaches a common electronic controller to control the state of the main filter and the auxiliary filters and this arrangement can also provide for the independent switching of the auxiliary filters and/or the main filter (‘479 patent, paragraph [0062]; see also Fig 6B). 
	As the ‘479 patent and Magnusson relate to shading filters, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a common electric controller to control the state of the plurality of filters as taught by the ‘479 patent to the additive manufacturing apparatus disclosed by Abe and to the observation windows taught by Nishi and shading filters disclosed by Magnusson, thereby providing for the independent switching of the auxiliary filters and/or the main filter (‘479 patent, paragraph [0062]; see also Fig 6B). This would also constitute the combining of prior art elements according to known methods to yield predictable results (See MPEP 2141 (III)).

In this design situation, there are only three possible orientations for the cover with openings, protective plate, and shading filter where all can operate as disclosed by Nishi: 
Where the shading filters are oriented inside the protective plate on the side of machining, 
Where the shading filters are oriented outside the protective plate and between the cover, and
Where the shading filters are oriented outside the cover.

As the protective plate in Nishi is already in place to protect the operator, it would have been obvious to one of ordinary skill in the art at the time of filing to sandwich the shading filters between the cover and the protective plate, thereby enabling the windows disclosed in the cover in Nishi to allow observation while still protecting both the operator as well as the shading filters and also allow the cover to protect the shading filter from disruption from the 

 Also note that Magnusson teaches that the switchable filter has at least one liquid-crystal layer (filter) disposed between thin, flexible, glass substrates (Magnusson, paragraph [0001]) so the glass substrate on either side of the filter would serve as the protective plate. This would also constitute a shading filter being sandwiched between a cover and protective plate.
	As to claim 3, Magnusson discloses that the detector can be implemented using various photodetector devise and technologies (Magnusson, paragraph [0043]. The ‘479 patent discloses a plurality of sensors (42, 44, 46) such as a photodiode (‘479 patent, Figs 6A-6C and paragraph [0060]).
		
	As to claim 4, Magnusson teaches that the liquid-crystal cell is in a light transmission state in the absence of an applied voltage and is in a dark transmission state in the presence of the applied voltage and that the light transmission state corresponds to any of welding shades 2 to 4, and the dark transmission state, which can be user-selectable, corresponds to any of welding shades 7 to 14 (Magnusson paragraph [0038]). 
	Further, the ‘479 patent teaches that the matrix of filters can be configured to be switchable from shade 3 to between 8 and 12 (‘479 patent, paragraph [0071]).
As Magnusson discloses this for one filter and the ‘479 patent discloses changing the degree of shade for each of the matrix of filters, it would be obvious to apply this to each respective shading filter on each of the individual windows disclosed in Nishi. 

	As to claim 5, since Nishi teaches a door with a plurality of windows in a plurality of rows on one face of the cover (Nishi, Figs 1-3) and Magnusson teaches a filter which even in the light state has a welding shade of 2 to 4 (Magnusson paragraph [0038]) the filter would provide a degree of shade that is higher than the protective plate.

	As to claim 6, Nishi teaches a door with a plurality of windows in a plurality of rows on one face of the cover (Nishi, Figs 1-3). Magnusson teaches that the switchable filter has at least one liquid-crystal layer disposed between thin, flexible, glass substrates (Magnusson, paragraph [0001]). The ‘479 patent teaches a matrix of filters (‘479 patent, paragraph [0071]). If the filter is disposed between thin glass substrates, it is put together in layers.

	As to claim 8, Nishi discloses two doors, namely the first door to cover the machining-area opening when machining the workpiece and the second door to cover the machining-area opening when not machining the workpiece, are arranged in a movable manner between the position used to cover the machining-area opening and the position used to open the machining-area opening to outside, so that the machining-area opening can be covered as well as opened to outside with a necessary door by a simple operation of moving either or both of the first door or/and the second door (Nishi, paragraph [0011]). As noted above, the combination of Abe, Nishi, Magnusson and the ‘479 patent discloses the plurality of shading filters on the door. 
	Nishi further discloses a protective plate on the second door (7 c’ and 7 d’) (Nishi, Fig 3). Nishi shows that the plurality of shading filters and the protective plate are overlapped when the first door and second door are both closed (Nishi, Fig 1). 

	As to claim 11, the combination of Abe, Nishi and Magnusson does not explicitly disclose where a shading filter is disposed on a plurality of faces of the cover. 
	However, as noted above in the rejection of claim 1, the combination of Abe, Nishi, Magnusson and the ‘479 patent disclose a plurality of filters with a plurality of photodetectors on a door of the cover. 
	
Since Nishi teaches the window can be to observe the inside (Nishi, paragraph [0006]), it would have been obvious to one of ordinary skill in the art at the time of filing that adding windows with a plurality of shading filters on a plurality of faces of the cover to the additive manufacturing apparatus disclosed by Abe would provide multiple viewing angles to the operator. This would also constitute the combining of prior art elements according to known methods to yield predictable results (See MPEP 2141 (III)). 
The mere duplication of this part does not change the basic and material function of the apparatus since the operator can view production whether there is one window with an automatic filter or windows on a plurality of faces of the cover with automatic filters. The only change by providing extra windows and filters is the change in perspective that the process is being viewed from, as would be readily apparent to one of ordinary skill in the art. Thus, this provides no patentable significance unless a new and unexpected result is produced.

	The MPEP notes that in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144 VI B).
	

Magnusson teaches an automatic switchable filter (Magnusson, paragraph [0001]; this meets the claim language of a shading filter). 
The ‘479 patent teaches a helmet with a plurality of filters where the auxiliary filters may be configured to be switched independently from each other (‘479 patent, paragraph [0016]; see also Figs 5 and 6A-6C). Thus, the ‘479 patent teaches that each of the plurality of filters can lighten and darken independently from other filters (‘479 patent, paragraph [0060]). The ‘479 patent further teaches a common electronic controller to control the state of the main filter and the auxiliary filters and this arrangement can also provide for the independent switching of the auxiliary filters and/or the main filter (‘479 patent, paragraph [0062]; see also Fig 6B). 

	As the combination of Abe and Nishi disclose using a window to observe the item being built in the additive manufacturing process (see claim 1 rejection above), there would need to be protection for the operator’s eyes from the intense light created by the apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a plurality of automatic switchable filter as taught by Magnusson and the ‘479 patent to the additive manufacturing apparatus disclosed by Abe and to the plurality of windows in a plurality of rows as taught by Nishi, thereby controlling the degree of shade provided by the window (Magnusson, paragraph [0042]).

	
	As to claim 15, Abe discloses in Fig 3 a composite processing machine (1) with a light irradiator (30; light beam generator) that can irradiate a workpiece with energy to perform additive manufacturing in a processing area (20). Abe also discloses in Fig 3 a cutting machine (40) with a milling head to cut the workpiece in the processing area.
		
	As to claim 16, Magnusson discloses that the detector can be implemented using various photodetector devise and technologies (Magnusson, paragraph [0043]. The ‘479 patent discloses a plurality of sensors (42, 44, 46) associated with each of the respective shading filters such as a photodiode (‘479 patent, Figs 6A-6C and paragraph [0060]).

	As to claims 7, 10, and 17, the combination of Abe, Nishi, the ‘479 patent and Magnusson disclose the apparatuses according to claims 6, 8, and 16 as outlined above. 
Further the ‘479 patent discloses that the power source may include photovoltaic cells, often known as solar cells, arranged such that ambient visible radiation or visible radiation from the welding operations is converted to electrical power for powering the electronic controller and electro-optic elements (‘479 patent, paragraph [0045]).
As there would necessarily need to be a power source to energize the controller, it would have been obvious to one of ordinary skill in the art at the time of filing to add a solar cell panel to power the automatic darkening welding filter lens, as taught by the ‘479 patent, to 

	As to claim 18, Abe discloses multiple walls (Abe, Fig 3 where the chamber (50) is enclosed by multiple walls) but does not explicitly disclose where the plurality of shading filters is disposed on the first wall and an additional plurality of shading filters is provided on the second wall.
	However, as noted above in the rejections of claim 1 and claim 13, the combination of Abe, Nishi, the ‘479 patent and Magnusson disclose a plurality of filters with a plurality of  photodetectors on a single door (i.e. cover).
	The MPEP notes that in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144 VI B).
	The MPEP also notes that in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) “Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” (See MPEP 2144 VI C).
	In this situation, the duplication of doors and rearrangement of parts on those doors does not modify the operation of the device. The device still provides a protective plate and plurality of shading filters that allows observation of and protection from the building process. The location of a second set of shading filters on a second wall would merely provide a different perspective to view the building operation from, as would be readily expected by one of ordinary skill in the art. Thus, there is a prima facie case that the duplication and 

	As to claim 19, Magnusson teaches that the liquid-crystal cell is in a light transmission state in the absence of an applied voltage and is in a dark transmission state in the presence of the applied voltage and that the light transmission state corresponds to any of welding shades 2 to 4, and the dark transmission state, which can be user-selectable, corresponds to any of welding shades 7 to 14 (Magnusson paragraph [0038]). 
	Further, the ‘479 patent teaches that the matrix of filters can be configured to be switchable from shade 3 to between 8 and 12 (‘479 patent, paragraph [0071]). The ‘479 patent teaches that once the welding detector has detected initiation of a welding operation, that information is transmitted to the controller, which triggers the auto darkening filter to switch from a light state to a dark state, which is a state characterized by a higher degree of attenuation of incident visible radiation than the light state (‘479 patent, paragraph [0047]).
As Magnusson discloses this for one filter and the ‘479 patent discloses changing the degree of shade for each of the matrix of filters, it would be obvious to apply this to each respective shading filter on each of the individual windows disclosed in Nishi. By changing the degree of shade, this would change the light transmissivity of each of the respective shading filters.

As to claims 21 and 22, Nishi teaches using a door with a plurality of windows in a plurality of rows and columns on one face of the cover, thereby disclosing a cover having a plurality of openings arranged in columns (Nishi, Figs 1-3). As the combination of Abe, Nishi, the '479 patent and Magnusson already disclose aligning the shading filters with the openings . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abe, Nishi, the '479 patent and Magnusson as applied to Claims 1-8, 10-11, and 13-19 above, and further in view of Sukhman et al. (US PG Pub 2008/0017620) hereinafter Sukhman.	
	As to claim 9, the combination of Abe, Nishi, the ‘479 patent and Magnusson disclose the apparatus according to claim 8 as outlined above. 
	However, this combination does not disclose where the processing machine further comprises a first sensor disposed on a part of the cover to detect opening and closing of the first door, and a second sensor disposed on a part of the cover to detect opening and closing of the second door.
	Sukhman relates to laser systems and, more specifically, systems and methods for converting laser systems for operation in different laser safety classifications (Sukhman, paragraph [0001]). Sukhman teaches a laser system includes a laser configured to emit radiation greater than about 5 mW and an exterior housing containing the laser (Sukhman, abstract). Sukhman teaches that class IIIb and class IV laser systems can be hazardous to users and, therefore, a number of different safety measures must be taken when using such systems (Sukhman, paragraph [0004]). Sukhman teaches an apparatus that has doors that allow for access to the interior of the apparatus where the laser system is used (Sukhman, Fig 1B). Sukhman teaches the use of a number of different interlocks which can merely function as sensors that detect when one of the doors is open and disable the laser or activate other suitable safety precautions (Sukhman, paragraph [0018]).
.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abe, Nishi, the '479 patent and Magnusson as applied to Claims 1-8, 10-11, and 13-19 above, and further in view of Wenjie et al. (CN-105414981 with provided Espacenet translation) hereinafter Wenjie.
	As to claim 12, the combination of Abe, Nishi, the ‘479 patent and Magnusson disclose the apparatus according to claim 1 as outlined above. 
	However, the combination of Abe, Nishi, the ‘479 patent and Magnusson does not disclose where the light irradiator is configured to perform the additive manufacturing using welding with arc discharge.
	Wenjie relates to the field of electric arc adding devices (Wenjie, abstract). Wenjie discloses an electric arc adding and milling device can be used for realizing additive manufacturing and cutting at one step, so that workpieces are more precisely machined (Wenjie, abstract; see also Figs 1, 2a and 2b).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute electric arc welding as a method of additive manufacturing in combination with a milling device as taught by Wenjie to the laser-sintering/machining hybrid machine disclosed by Abe thereby engaging in simple substitution of one known element for another to obtain predictable results (See MPEP 2143 (I)).

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive. 
Applicant first argues that impermissible hindsight was used to create the rejection (Applicant’s remarks, pg. 8-9).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues that there is no evidentiary support for the conclusion that the features recited in the claims were known at the time of the present invention (Applicant’s remarks, pg. 9). Applicant argues that the plurality of shading filters sandwiched between the cover and the protective plate in the manner recited in claims 1 and 13 is not disclosed in the applied references either singularly or in combination (Applicant’s remarks, pg. 11). 
Applicant is incorrect as the references teach the individual elements and provide a motivation to combine. Abe and Nishi disclose the overall apparatus and cover that contain a plurality of windows and Nishi teaches that the cover is designed to prevent the workpiece from jumping to outside by covering the machining-area opening by the door, even when the workpiece is disengaged from a chuck in the course of the machining while the window is 
So all of the elements of claims 1 and 13 are present, all that remains is the orientation of the cover, shading filter, and protective plate. As noted in the rejection above, there is a limited number of permutations for orientation of these three elements in relation to one another and considering the purpose of the protective plate (i.e. window) is to allow for observation while protecting the operator from the object or shards flying out during machining, it would be logical to place the protective plate nearest the processing area and thereby also protect the shading filter from the same damage that could be caused by flying objects or shards from the processing area. 
This merely leaves whether the shading filter is placed on the outside of the cover or between the cover and the protective plate thereby “sandwiching” between the two. Since the shading filter is a sensitive piece of electronics, it would further make since to place it under the cover to thereby protect the sensitive electronics of the shading filter from the outside environment. Given the paucity of design options available to a person of ordinary skill, it would easily within such a person’s ability to reach the claimed invention. 
Also, applicant has not addressed how the disclosure in Magnusson does not read upon this “sandwiching” between a cover and protective plate. As noted in the previous rejection of 

Applicant also argues that a person of ordinary skill in the art would not have looked to the teachings in Magnusson and the ‘479 patent to modify the structure as these references relate to helmets rather than a machine tool and the issues specific to a machine tool are fundamentally different from issues associated with helmets (Applicant’s remarks, pg. 12). 
In response to applicant's argument that Magnusson and the ‘479 patent is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant is incorrect that the Magnusson reference is directed solely to helmets. Magnusson specifically envisages use of its disclosed shading filters in association with machinery: “Alternatively, an automatic darkening filter apparatus may be provided in a hand-held device, or in a window or aperture allowing inspection of a room, enclosure, machinery space, etc., in which high intensity light may be present.” (Magnusson, paragraph [0046]). So this is exactly the sort of combination that Magnusson envisages in paragraph [0046], namely the use in concert with a window to allow inspection of a machinery space. 

As the patentability of the dependent claims has not been argued separately, those rejections are maintained for the reasons stated in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733